Allow me to express my
sincere thanks to the President of the General
Assembly at its previous session, Julian Hunte, whose
able and skilful leadership we enjoyed during the past
session. I also wish the President at the fifty-ninth
session, Jean Ping, a year of highly constructive and
successful work.
It is our common duty to make this fifty-ninth
session a success and a fitting preparation for the
sixtieth anniversary of the United Nations and the first
high-level review of the implementation of the
Millennium Declaration, to be held next year. I believe
these two occasions will offer an excellent framework
for a serious review of how the changing global
situation can be met by a renewed United Nations.
The risks and challenges of the new millennium
affect us all and can be tackled only by common
efforts. Threats such as terrorism recognize no borders,
no differentiation by race, religion, or ethnicity. The
horror, devastation and fear that terrorism brings are
31

the same whether in Casablanca, Madrid, New York,
Jerusalem or Beslan. Terrorism cannot be justified.
And there can be no excuses and no leniency in
confronting it. The fight against terrorism must remain
one of the priority tasks of individual Member States
and of the United Nations.
Even as we speak, humanitarian crises, poverty,
famine and disease continue to plague large parts of the
world. Across the globe, almost a billion people
survive on less than a dollar a day. In sub-Saharan
Africa alone, around 300 million people live in abject
poverty.
In Iraq, the hope for universal and free elections
is marred by almost daily explosions, and security
remains too precarious for the United Nations to
resume its pivotal role. The Middle East conflict
continues taking its desperate death toll. And the word
genocide is once again on our lips owing to the Darfur
crisis in Sudan.
Therefore, we need to go the extra mile, to make
extra efforts to empower the United Nations to deal
successfully with these and other threats and
challenges, because the United Nations, despite all the
criticism, remains the only Organization capable of
embodying the principles of a truly global and
effective multilateralism. The United Nations can offer
the global reach and legitimacy necessary to enable the
international community to act.
As the nature of threats before us is changing and
new responses are needed, it is high time to agree on
future policies and principles. Today we need to build a
shared understanding of the nature of modern threats to
international peace and security. Much depends on the
ability of the United Nations — that is, on us — to
reach a new consensus on collective security. Our
strength lies in our resolve to deal collectively with
major challenges to peace, security and sustainable
development.
Today, more than ever before, the United Nations
has to play the leading role in building societies that
follow the path of good governance, respect human
rights and the rule of law. We must be able to intervene
and to prevent situations of massive human rights
violations.
We must also be firm in our struggle against all
attempts to encroach upon human dignity, against all
forms and manifestations of intolerance, anti-Semitism,
racism or Islamophobia. The international community
is vulnerable to the dangers posed by the proliferation
of weapons of mass destruction, international
organized crime, environmental degradation and the
spread of highly dangerous diseases, such as
HIV/AIDS. Our common efforts against these and
other threats must be universal, consistent, systematic
and unwavering.
No less universal and consistent must be our
efforts to reduce poverty and hunger, to diminish
disparities between and within nations, to improve
living conditions for women and children and to offer a
hope of a dignified life to ever-larger segments of the
world’s population, as pledged in the Millennium
Declaration.
We need to press ahead with the implementation
of the Millennium Development Goals. We need to
reinforce our political will to make our global
partnership more effective, by fully honouring the
commitments undertaken by the Monterrey Consensus.
Without peace there is no development. Without
development there is no peace. This recognized linkage
of security and development should be better reflected
in our global agenda. Only by confronting these issues
in a coherent and coordinated manner shall we be able
to build our common future.
Lithuania is ready to contribute bilaterally and
multilaterally to the implementation of the Millennium
Goals, and by sharing our experience of a national
reform process. Our membership in the enlarged
European Union and the North Atlantic Alliance
enables us to play a more active role by embracing the
principles of development policy and by adopting the
role of a donor.
Next year we will discuss how to find consensus
on the institutional and political framework for the
United Nations to operate in the future. Lithuania fully
embraces the need for reform of the United Nations for
the sake of enhancing its effectiveness and
inclusiveness. We hope that the outcome of the
deliberations of the High-Level Panel on Threats,
Challenges and Change will be able to contribute
significantly to giving a renewed impetus to the reform
of the United Nations. If so, the next test will be to find
broad agreement on changes and follow their
implementation.
32

I hope, too, that next year will be crucial in
moving ahead with the long-debated reform of the
Security Council. The issue is not whether the Security
Council should be enlarged. It is how to make it
effective and representative. Therefore, Lithuania fully
embraces the idea of ensuring broader representation
and responsibility for the Security Council.
In addition, the Economic and Social Council
must be renewed and strengthened. By dedicating
ourselves to Economic and Social Council reform we
have a real chance to make it an effective tool in the
hands of active and responsible United Nations
members.
It is my hope and wish that by the end of this
session we shall arrive at marking the sixtieth
anniversary of the United Nations with the conviction
and satisfaction that we have done everything in our
power to build a better Organization, one capable of
responding to both old and new, hard and soft, threats
and challenges in an effective and comprehensive way.
Fully aware that the United Nations was created
to serve humankind, let us embrace this challenge. Let
us bring to fruition the promise that the United Nations
is capable of fulfilling the hopes and aspirations of the
peoples for whom it was created.